UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1942



WILLIAM MAXWELL LEWIS, JR.,

                                                 Plaintiff - Appellant,


             versus


UGLY DUCKLING CAR SALES; COMMONWEALTH            OF
VIRGINIA, Henrico County; HANOVER COUNTY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-741)


Submitted:    January 30, 2004               Decided:   February 13, 2004


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Lewis, Jr., Apellant Pro Se. Jay Owen Millman, BRENNER,
DOHNAL, EVANS & YOFFY, Richmond, Virginia; James Thomas Moore, III,
HENRICO COUNTY ATTORNEY’S OFFICE, Richmond, Virginia; Jeremy David
Capps, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William M. Lewis, Jr., appeals the district court’s order

denying relief on his motion for mistrial and default.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Lewis v.

Ugly Duckling Car Sales, No. CA-02-741 (E.D. Va. July 7, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -